PER CURIAM.
In this consolidated appeal, William Russell Hill challenges the jury conviction and sentence imposed after he withdrew from a plea agreement. Additionally, he challenges a trial court order’s denying his posttrial motions for a hearing to contest the reasonableness of attorney’s fees and costs and for appointment of counsel. We affirm the conviction and sentence imposed without further discussion. However, the final judgment as to attorney’s fees and costs is reversed.
On December 13, 1996, the trial court entered a final judgment assessing a total of $78,289.63 in fees and costs for a special appointed public defender. The final judgment specifically stated that Hill could request a hearing on the reasonableness of attorney’s fees and costs. Hill timely filed motions for a hearing and for appointment of counsel to represent him during the hearing on fees and costs. On January 9, 1997, the trial court summarily denied the motions.
Pursuant to section 27.56(7), Florida Statutes (1995),1 a defendant shall have the opportunity to be heard to offer objection to a determination of attorney’s fees and costs of a special appointed public defender. See also Fla. R. Crim. P. 3.720(d). A defendant has the right to be represented at such a hearing, but does not have the right to court-appointed counsel. See Bull v. State, 548 So.2d 1103, 1105 (Fla.1989). Thus, we affirm the order denying the appointment of counsel and reverse the judgment for attorney’s fees and costs. On remand the trial court shall conduct a hearing on the reasonableness of attorney’s fees and costs after notice to Hill.
Affirmed in part; reversed in part, and remanded.
ALTENBERND, A.C.J., and GREEN and SALCINES, JJ., Concur. •

. Section 27.56(7), Florida Statutes (1995) had been renumbered as section 938.29(6), Florida Statutes (1997).